VOGEL, Justice,
concurring specially.
I concur. While adhering to my view, expressed in dissent, that there was no adequate showing of “public use” in Square Butte Elec. Coop. v. Hilken, 244 N.W.2d 519 (N.D.1976), I conclude that there is an adequate showing of public use in the case now before us. The majority opinion, if compared with the facts stated in the majority and dissenting opinions in Square Butte, will show the differences. In brief, there are benefits to the public of North Dakota from the construction of the project in this case which were nonexistent or highly speculative in Square Butte.
I must add that I deplore, again, the continued effort of the author of the majority opinion to engraft new elaborations and distinctions on the plain language of Rule 52(a), N.D.R.Civ.P. I can see no occasion whatever for the use of such restrictive terminology as “leaves no doubt,” “disparage such loose practice,” and “specify the issue explicitly” in footnote 3 of the majority opinion and the related text. Rule 52(a) is a tool, not a divinity to be worshipped by sacrificing lower court proceedings to appease the Supreme Court. I again disassociate myself from a one-judge crusade to affix new meanings to a simple rule.